Case 8:19-cv-01257-JFW-PJW Document 64 Filed 01/13/20 Page 1 of 19 Page ID #:492



     THE AFTERGOOD LAW FIRM
 1   Aaron D. Aftergood (239853)
       aaron@aftergoodesq.com
 2   1880 Century Park East, Suite 200
     Los Angeles, CA 90067
 3   Telephone: (310) 550-5221
     Facsimile: (310) 496-2840
 4
     Taylor T. Smith
 5     tsmith@woodrowpeluso.com
     WOODROW & PELUSO, LLC
 6   3900 East Mexico Avenue, Suite 300
     Denver, Colorado 80120
 7   Telephone: (720) 213-0675
     Facsimile: (303) 927-0809
 8
     Attorneys for Plaintiff Bryce Abbink
 9   and the alleged Classes
10
                      IN THE UNITED STATES DISTRICT COURT
11                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION
12
13   Bryce Abbink, individually and on
     behalf of all others similarly situated,               Case No. 8:19-cv-01257-JFW-PJWx
14
                                    Plaintiff,              NOTICE OF MOTION AND
15
     v.                                                     MOTION FOR DEFAULT
16                                                          JUDGMENT AGAINST UNIFIED
     Experian Information Solutions, Inc.,                  DOCUMENT SERVICES, LLC
17   an Ohio corporation, Lend Tech
     Loans, Inc., a California corporation,                 Date: February 10, 2020
18   and Unified Document Services, LLC,                    Time: 1:30 p.m.
     a California Limited Liability                         Judge: Hon. John F. Walter
19   Company,                                               Courtroom: 7A
                                                            Complaint Filed: June 21, 2019
20                                  Defendants.             Pretrial Conf.: June 12, 2020
                                                            Trial Date: June 23, 2020
21
           PLEASE TAKE NOTICE that on Monday, February 10, 2020, at 1:30 p.m.,
22
     or as soon thereafter as counsel may be heard, counsel for Plaintiff Bryce Abbink
23
     (“Plaintiff” or “Abbink”) shall appear before the Honorable John F. Walter or any
24
     judge sitting in his stead in Courtroom 7A of the United States District Court for the
25
     Central District of California, United States Courthouse, 350 W. 1st Street, Los
26
     Angeles, CA 90012 and present Plaintiff’s Motion for Default Judgment Against
27
28
          Notice of Motion and Motion for Default Judgment Against Unified Document Services, LLC
Case 8:19-cv-01257-JFW-PJW Document 64 Filed 01/13/20 Page 2 of 19 Page ID #:493




 1   Unified Document Services, LLC. This Motion is based on this Notice and Motion,
 2   the Memorandum in Support of the Motion, oral argument of counsel, and any other
 3   matter that may be submitted at the hearing.
 4          The undersigned further states that compliance with Local Rule 7-3 is not
 5   feasible because Unified Document Services, LLC has not yet appeared in this
 6   litigation.
 7
 8                                                  Respectfully submitted,
 9   Dated: January 13, 2020                        Bryce Abbink, individually and on behalf of
10                                                  all others similarly situated,
11
                                            By:      /s/ Taylor T. Smith
12                                                  One of Plaintiff’s Attorneys
13                                                  Aaron D. Aftergood (239853)
                                                      aaron@aftergoodesq.com
14                                                  THE AFTERGOOD LAW FIRM
                                                    1880 Century Park East, Suite 200
15                                                  Los Angeles, CA 90067
                                                    Telephone: (310) 550-5221
16                                                  Facsimile: (310) 496-2840
17                                                  Taylor T. Smith (admitted pro hac vice)
                                                      tsmith@woodrowpeluso.com
18                                                  WOODROW & PELUSO, LLC
                                                    3900 East Mexico Avenue, Suite 300
19                                                  Denver, Colorado 80210
                                                    Telephone: (720) 213-0675
20                                                  Facsimile: (303) 927-0809
21                                                  Attorneys for Plaintiff and the Classes
22
23
24
25
26
27
28
              Notice of Motion and Motion for Default Judgment Against Unified Document Services, LLC
                                                       - ii -
Case 8:19-cv-01257-JFW-PJW Document 64 Filed 01/13/20 Page 3 of 19 Page ID #:494




 1                                           TABLE OF CONTENTS
 2   TABLE OF AUTHORITIES .................................................................................... iv
 3   I.      INTRODUCTION ........................................................................................... 1
 4   II.     LEGAL, FACTUAL, AND PROCEDURAL BACKGROUND .................... 2
 5   III.    ARGUMENT................................................................................................... 3
 6           A.       The Court Has Jurisdiction Over Both The Defendant As Well As The
 7                    Subject Matter Of This Case. ................................................................ 4
 8           B.       Plaintiff Has Complied With The Procedural Requirements For Entry
 9                    Of Default Judgment Against UDS. ..................................................... 4
10           C.       An Examination of The Eitel Factors Favors The Entry
11                    Of Default.............................................................................................. 6
12                    1.       Plaintiff would suffer substantial prejudice absent a default...... 6
13                    2.       Default Judgment is warranted here because the well-pleaded
14                             allegations of Plaintiff’s Complaint establish that UDS violated
15                             the FCRA. ................................................................................... 7
16                    3.       The sum of money at stake is reasonable. .................................. 9
17                    4.       UDS failed to appear, as such, no dispute concerning material
18                             facts exists. ................................................................................ 10
19                    5.        UDS’s default was not the result of excusable neglect. .......... 10
20                    6.       UDS’s refusal to appear or respond renders a decision on the
21                             merits effectively impossible. ................................................... 11
22   IV.     CONCLUSION ............................................................................................. 12
23
24
25
26
27
28
               Notice of Motion and Motion for Default Judgment Against Unified Document Services, LLC
                                                              - iii -
Case 8:19-cv-01257-JFW-PJW Document 64 Filed 01/13/20 Page 4 of 19 Page ID #:495




 1                                         TABLE OF AUTHORITIES
 2   Arndt v. Capital One Bank USA, N.A., ED CV 17-1036 FMO (JPRx), 2017 WL
 3                    3834722 (C.D. Cal. Aug. 31, 2017) ...................................................... 4
 4   Design Collection, Inc. v. Unlimited Avenues, Inc., Case No. CV 18-2481 FMO
 5                    (JCx), 2019 WL 988679 (C.D. Cal. Jan. 18, 2019) ............................ 11
 6   DIRECTV, Inc. v. Hoa Huynh, 503 F.3d 847 (9th Cir. 2007) ................................... 6
 7   Ebueng v. Credit One Bank, N.A., Case No. EDCV-17-01991-MWF (ASx), 2018
 8                    WL 6010355 (C.D. Cal. Feb. 20, 2018)................................................ 9
 9   Eitel v. McCool, 782 F.2d 1470 (9th Cir. 1986) ........................................................ 6
10   Elektra Entertainment Group, Inc. v. Crawford,
11                    226 F.R.D. 388 (C.D. Cal. 2005) .................................................... 6, 10
12   Geddes v. United Financial Group, 559 F.2d 557 (9th Cir. 1977) ........................... 6
13   Ibarra v. Hernandez, Case No. CV 15-6169 DMG (ASx), 2016 WL 8849021 (C.D.
14                    Cal. Jan. 15, 2016)............................................................................... 11
15   In re Tuli, 172 F.3d 707 (9th Cir. 1999) .................................................................... 4
16   Joe Hand Prod., Inc. v. Behari, No. 2:12–cv–1522 KJM AC, 2013 WL 1129311
17                    (E.D. Cal. Mar. 18, 2013).................................................................... 11
18   KCI Newport, Inc. v. Smoke Tokes, LLC, CV 15-07694 RSWL (PJWx), 2016 WL
19                    2885859 (C.D. Cal. May 17, 2016)....................................................... 4
20   Landstar Ranger, Inc. v. Parth Enterprises, Inc., 725 F.Supp.2d 916 (C.D. Cal.
21                    2010)................................................................................................ 7, 10
22   Medici Textile, Inc. v. Mystique Apparel Group Inc., Case No. CV 18-8428 FMO
23                    (MAAx), 2019 WL 3099679 (C.D. Cal. Apr. 8, 2019) ........................ 9
24   Myers v. Bennett Law Offices, 238 F.Supp.2d 1196 (D. Nev. 2002) ........................ 8
25   Nayab v. Capital One Bank (USA), N.A., 942 F.3d 480 (9th Cir. 2019) ............... 7, 8
26   PepsiCo, Inc. v. California Security Cans,
27
28
                Notice of Motion and Motion for Default Judgment Against Unified Document Services, LLC
                                                               - iv -
Case 8:19-cv-01257-JFW-PJW Document 64 Filed 01/13/20 Page 5 of 19 Page ID #:496




 1                      238 F.Supp.2d 1172 (C.D. Cal. 2002) ......................................... passim
 2   Vogel v. Rite Aid Corp. 992 F.Supp.2d 998 (C.D. Cal. 2014)......................... 6, 7, 10
 3   Wecosign, Inc. v. IFG Holdings, Inc.,
 4                      845 F.Supp.2d 1072 (C.D. Cal 2012) ........................................... 11, 12
 5   Zaby v. Perfection Collection, LLC, Case No. 2:19-cv-00539-RFB-DJA, 2019 WL
 6                      5067184 (D. Nev. Oct. 9, 2019) ............................................................ 9
 7   5960 Bonsall, LLC v. Lanix Exploration Inc., CASE NO. CV 15-03628 MMM
 8                      (PJWx), 2015 WL 12696201 (C.D. Cal. Oct. 15, 2015) ...................... 6
 9
10   STATUTES, RULES, SECONDARY SOURCES
11   15 U.S.C. § 1681b, et seq. ................................................................................. 1, 7, 8
12   15 U.S.C. § 1681n, et seq. ..................................................................................... 8, 9
13   Fed. R. Civ. P. 55 ....................................................................................................... 5
14   Local Rule 55-1.......................................................................................................... 5
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                 Notice of Motion and Motion for Default Judgment Against Unified Document Services, LLC
                                                                -v-
Case 8:19-cv-01257-JFW-PJW Document 64 Filed 01/13/20 Page 6 of 19 Page ID #:497




 1                 MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3           Plaintiff Bryce Abbink (“Abbink” or “Plaintiff”) filed this action to put an
 4   end to Defendant Unified Document Services, LLC’s (“UDS” or “Defendant”)
 5   violations of the Fair Credit Reporting Act (“FCRA” or “Act”), 15 U.S.C. § 1681b,
 6   et seq.—specifically, its practice of obtaining consumer reports absent any
 7   permissible purpose. Plaintiff filed his Complaint on June 21, 2019 and obtained
 8   service on UDS on September 26, 2019. To date, UDS has not appeared, answered,
 9   or responded to the Complaint in any fashion.
10           As a result of its failure to respond, this Court should enter default
11   judgment against UDS. The Complaint contains well-pleaded allegations that detail
12   a willful violation of the FCRA on the part of UDS. The facts are straightforward:
13   UDS unlawfully obtained Plaintiff’s consumer report from Defendant Lend Tech
14   Loans, Inc. (“Lend Tech”). At no time did UDS possess any permissible purpose
15   for obtaining Plaintiff’s consumer report. Regardless, UDS utilized the report to
16   solicit, via direct mailing, Plaintiff to purchase its quasi-fraudulent document
17   preparation services. As such, UDS willfully violated the FCRA by obtaining the
18   consumer reports absent a permissible purpose.
19         Further, default judgment is warranted here because each of the Ninth
20   Circuit’s Eitel factors weighs in favor of default. First, absent a default judgment
21   Plaintiff would suffer substantial prejudice because he would lack any effective
22   remedy. Second, Plaintiff’s well-pleaded allegations demonstrate a straightforward
23   violation of the FCRA. Third, the sum of money at stake is reasonable given that
24   Plaintiff seeks statutory damages. Fourth, no dispute of material facts exists because
25   UDS has failed to answer or otherwise respond. Fifth, UDS received ample notice
26   of this lawsuit and its default was not the product of excusable neglect. Sixth, a
27
28
             Notice of Motion and Motion for Default Judgment Against Unified Document Services, LLC
                                                      -1-
Case 8:19-cv-01257-JFW-PJW Document 64 Filed 01/13/20 Page 7 of 19 Page ID #:498




 1   decision on the merits, while favored, is simply not possible given UDS’s refusal to
 2   participate in the litigation.
 3            In short, the Court should enter default judgment against UDS and in favor
 4   of Plaintiff.
 5   II.    LEGAL, FACTUAL, AND PROCEDURAL BACKGROUND
 6          UDS is a limited liability company organized and existing under the laws of
 7   the State of California. (Compl. ¶ 18.) UDS engages in document preparation
 8   services for consumers who seek student loan debt consolidation or forgiveness. (Id.
 9   ¶ 25.) For a substantial fee, UDS offers to complete documents on behalf of
10   consumers to consolidate their federal student loans—paperwork that can be easily
11   completed for free via the Dept. of Education. (Id. ¶ 32.) To be clear, UDS does not
12   offer consumers any form of credit at all. (Id. ¶ 88.) The Department of Education
13   even warns consumers not to fall prey to the deceptive practices of companies like
14   UDS. (Id. ¶¶ 32, 89.) To effectuate this questionable business practices, UDS
15   obtained consumer reports from Lend Tech, which were originally obtained from
16   Defendant Experian Information Solutions, Inc. (“Experian”). (Id. ¶ 90.)
17          Shortly after January 21, 2019, UDS obtained Plaintiff’s consumer report
18   from Lend Tech. (Id. ¶¶ 31, 90.) Plaintiff has never had any relationship with UDS,
19   has never conducted business with UDS, and has never provided his authorization
20   to UDS to obtain his consumer report. (Id. ¶ 86.) Moreover, UDS is not a financial
21   institution, bank or lender and does not underwrite loans. (Id. ¶¶ 79, 88.) In short, at
22   no time did UDS ever possess a permissible purpose for obtaining Plaintiff’s
23   consumer report. (Id. ¶¶ 87, 90, 94.)
24          Instead, UDS obtained Plaintiff’s consumer report and used this information
25   to target, via direct mailing, Plaintiff for the purpose of soliciting him to purchase
26   its “fee-based application assistance” service. (Id. ¶ 32.) The mailing prominently
27
28
              Notice of Motion and Motion for Default Judgment Against Unified Document Services, LLC
                                                       -2-
Case 8:19-cv-01257-JFW-PJW Document 64 Filed 01/13/20 Page 8 of 19 Page ID #:499




 1   featured Plaintiff’s total federal student loan debt, statements indicating that he may
 2   be eligible for consolidation of his federal student loans, and various other
 3   misleading statements. (Compl. ¶ 93, Ex. A.) Plaintiff’s federal student loan debt
 4   was obtained directly from his consumer report. (Id. ¶ 32, Ex. A.)
 5          On June 21, 2019, Plaintiff filed his Class Action Complaint challenging
 6   UDS’s unlawful practices. (Dkt. 1.) Plaintiff attempted service upon UDS on four
 7   separate occasions. (See Dkt. 32.) On each occasion, employees of UDS stated that
 8   its registered agent, Micah Katz, was not in the office. (Id.) Thereafter, Plaintiff
 9   moved the Court for an Order permitting service upon UDS via the California
10   Secretary of State. (Id.) On September 12, 2019, the Court issued its Order
11   permitting UDS to be served via the Secretary of State. (Dkt. 43.) On September 16,
12   2019, Plaintiff delivered a copy of the complaint, summons, and all other initiating
13   documents to the California Secretary of State—thus, service was deemed complete
14   upon UDS on September 26, 2019. (Dkt. 45.) UDS’s deadline to answer or respond
15   was October 17, 2019. (Id.)
16          On December 16, 2019, having received no response to the Complaint,
17   Plaintiff filed his Request for Entry of Default pursuant to Rule 55(a). (Dkt. 55.)
18   Plaintiff mailed a copy of the Request for Entry of Default to UDS at its stated
19   business addresses. (Dkt. 55-3.) The clerk entered default on December 17, 2019.
20   (Dkt. 58.)
21          Based on these facts, the Court should enter default judgment in favor of
22   Plaintiff Abbink and against UDS.
23   III.   ARGUMENT
24          The Court should enter default judgment in Plaintiff’s favor based on the
25   well-pleaded allegations. Plaintiff has complied with the procedural requires
26   imposed by L.R. 55, and each of the Eitel factors weighs in Plaintiff’s favor. As
27
28
              Notice of Motion and Motion for Default Judgment Against Unified Document Services, LLC
                                                       -3-
Case 8:19-cv-01257-JFW-PJW Document 64 Filed 01/13/20 Page 9 of 19 Page ID #:500




 1   such, and as explained further below, default judgment is warranted here.
 2         A.      The Court Has Jurisdiction Over Both The Defendant As Well As
 3                 The Subject Matter Of This Case.
 4         “When entry of judgment is sought against a party who has failed to plead or
 5   otherwise defend, a district court has an affirmative duty to look into its jurisdiction
 6   over both the subject matter and the parties.” In re Tuli, 172 F.3d 707, 712 (9th Cir.
 7   1999). Courts clearly possess personal jurisdiction over resident limited liability
 8   companies that maintain their principal place of business within the district. See
 9   KCI Newport, Inc. v. Smoke Tokes, LLC, CV 15-07694 RSWL (PJWx), 2016 WL
10   2885859, *4 (C.D. Cal. May 17, 2016) (“Defendant Westside Trading is a
11   California limited liability company with its principal place of business in Los
12   Angeles, California. This Court thus finds it has general personal jurisdiction over
13   Defendants.”). Further, federal district courts possess subject matter jurisdiction
14   over claims that arise under the FCRA pursuant to 28 U.S.C. § 1331. See Arndt v.
15   Capital One Bank USA, N.A., ED CV 17-1036 FMO (JPRx), 2017 WL 3834722, at
16   *2 (C.D. Cal. Aug. 31, 2017) (“[T]he complaint asserted claims under the FDCPA
17   and FCRA . . . and thus the court had federal question jurisdiction over those
18   claims.”).
19         In the present case, UDS is a California limited liability company with its
20   principal place of business in Santa Ana, California. Nothing more is needed to
21   establish personal jurisdiction. Further, given that Plaintiff alleges a violation of the
22   FCRA, this Court properly possesses subject matter jurisdiction over the FCRA
23   claim asserted against UDS. Accordingly, the Court has jurisdiction over both the
24   subject matter and the parties.
25         B.      Plaintiff Has Complied With The Procedural Requirements For
26                 Entry Of Default Judgment Against UDS.
27
28
              Notice of Motion and Motion for Default Judgment Against Unified Document Services, LLC
                                                       -4-
Case 8:19-cv-01257-JFW-PJW Document 64 Filed 01/13/20 Page 10 of 19 Page ID #:501




  1         Prior to entering default judgment, Plaintiff must satisfy the procedural
  2   requirements imposed by Fed. R. Civ. P. 55 and L.R. 55-1. See PepsiCo, Inc. v.
  3   California Security Cans, 238 F.Supp.2d 1172, 1175 (C.D. Cal. 2002). Fed. R. Civ.
  4   P. 55(a) requires that the Court Clerk properly enter default against the defendant.
  5   See id. at 1175; see also Fed. R. Civ. P. 55(a). Additionally, a plaintiff seeking
  6   default judgment must also comply with L.R. 55-1, which requires plaintiff to
  7   submit an affidavit including the following information: (1) when and against what
  8   party the default was entered; (2) the identification of the pleading to which default
  9   was entered; (3) whether the defaulting party is an infant or incompetent person,
 10   and if so, whether that person is represented by a general guardian, committee,
 11   conservator or other representative; (4) that the Servicemembers Civil Relief Act
 12   (50 U.S.C. App. § 521) does not apply; and (5) that notice has been served on the
 13   defaulting party, if required by Fed. R. Civ. P. 55(b)(2). See L.R. 55-1.
 14         In this case, Plaintiff has complied with the procedural prerequisites to
 15   default judgment. The Court Clerk properly entered default against UDS on
 16   December 17, 2019. (See Declaration of Taylor T. Smith (“Smith Decl.”), ¶ 7; see
 17   also Dkt. 58.) UDS was properly served and failed to respond to Plaintiff’s
 18   Complaint. (Smith Decl. ¶¶ 4-5.) Consequently, Plaintiff seeks entry of default
 19   judgment with respect to the claims asserted within his Complaint. (Id. ¶ 8.)
 20   Further, UDS is a limited liability company organized and existing under the laws
 21   of the State of California. As such, the defaulting party is neither an infant nor an
 22   incompetent person. (Id. ¶ 9.) Further, the Servicemembers Civil Relief Act is not
 23   implicated. (Id. ¶ 10.) Finally, Plaintiff will serve UDS with a copy of his
 24   application for default judgment by U.S. Mail. (Id. ¶ 12.)
 25         Accordingly, Plaintiff has complied with the procedural requirements of
 26   default judgment, and the Court may properly enter default judgment against UDS.
 27
 28
              Notice of Motion and Motion for Default Judgment Against Unified Document Services, LLC
                                                       -5-
Case 8:19-cv-01257-JFW-PJW Document 64 Filed 01/13/20 Page 11 of 19 Page ID #:502




  1         C.      An Examination of The Eitel Factors Favors The Entry Of Default.
  2         Upon entry of default, “the factual allegations of the complaint, except those
  3   relating to the amount of damages, will be taken as true.” Geddes v. United
  4   Financial Group, 559 F.2d 557, 560 (9th Cir. 1977). “However, a ‘defendant is not
  5   held to admit facts that are not well-pleaded or to admit conclusions of law.’”
  6   DIRECTV, Inc. v. Hoa Huynh, 503 F.3d 847, 854 (9th Cir. 2007) (citation omitted).
  7         When exercising discretion as to the entry of default judgment, the Ninth
  8   Circuit requires the Court to analyze the following Eitel Factors: “(1) the possibility
  9   of prejudice to the plaintiff, (2) the merits of plaintiff's substantive claim, (3) the
 10   sufficiency of the complaint, (4) the sum of money at stake in the action; (5) the
 11   possibility of a dispute concerning material facts; (6) whether the default was due to
 12   excusable neglect, and (7) the strong policy underlying the Federal Rules of Civil
 13   Procedure favoring decisions on the merits.” Eitel v. McCool, 782 F.2d 1470, 1471-
 14   72 (9th Cir. 1986). As explained below, each of these factors weighs in favor of
 15   granting this motion for default judgment.
 16                 1.      Plaintiff would suffer substantial prejudice absent a default.
 17         The first Eitel factor examines whether Plaintiff would suffer prejudice
 18   absent entry of default judgment. Vogel v. Rite Aid Corp. 992 F.Supp.2d 998, 1007
 19   (C.D. Cal. 2014). Courts typically find sufficient prejudice when plaintiffs are left
 20   with no other recourse against the defendant. See id. (“Absent entry of a default
 21   judgment, Vogel will most likely be without recourse against Knight”); see also
 22   Elektra Entertainment Group, Inc. v. Crawford, 226 F.R.D. 388, 392 (C.D. Cal.
 23   2005) (“Plaintiffs would suffer prejudice if the default judgment is not entered
 24   because Plaintiffs would be denied the right to judicial resolution of the claims
 25   presented, and would be without other recourse for recovery.”); see also 5960
 26   Bonsall, LLC v. Lanix Exploration Inc., CASE NO. CV 15-03628 MMM (PJWx),
 27
 28
               Notice of Motion and Motion for Default Judgment Against Unified Document Services, LLC
                                                        -6-
Case 8:19-cv-01257-JFW-PJW Document 64 Filed 01/13/20 Page 12 of 19 Page ID #:503




  1   2015 WL 12696201, at *5 (C.D. Cal. Oct. 15, 2015) (“Because defendants have not
  2   responded to plaintiff's complaint or properly appeared, plaintiffs may be left
  3   without recourse against defendants if default judgment were not entered in its
  4   favor.”).
  5         Here, absent an entry for default judgment, Plaintiff will face substantial
  6   prejudice. That is, Abbink would be left without any recourse for the invasion of
  7   privacy that he has suffered. Further, UDS is likely still in possession of Plaintiff’s
  8   consumer report information, which could be impermissible used or sold again.
  9   Consequently, the prospect of prejudice against Plaintiff weighs heavily in favor of
 10   granting Plaintiff’s motion for default judgment.
 11                2.      Default Judgment is warranted here because the well-
 12                        pleaded allegations of Plaintiff’s Complaint establish that
 13                        UDS violated the FCRA.
 14         “The second and third Eitel factors ‘require that a plaintiff state a claim on
 15   which [it] may recover.’” Vogel, 992 F.Supp.2d at 1007. Put simply, these factors
 16   argue in favor of default when plaintiff has stated a claim for relief consistent with
 17   the Rule 8 pleading standards. See Landstar Ranger, Inc. v. Parth Enterprises, Inc.,
 18   725 F.Supp.2d 916, 920 (C.D. Cal. 2010); see also PepsiCo, Inc., 238 F.Supp.2d at
 19   1175. Plaintiff seeks default judgment with respect to his fourth cause of action.1
 20         The FCRA generally makes it unlawful for any person to obtain a consumer
 21   report for any purpose unless “the consumer report is obtained for a purpose for
 22   which the consumer report is authorized to be furnished under this section.” 15
 23   U.S.C. § 1681b(f), et seq.; see also Nayab v. Capital One Bank (USA), N.A., 942
 24   F.3d 480, 495 (9th Cir. 2019). Additionally, to trigger statutory damages, a plaintiff
 25
      1
       Plaintiff is abandoning his fifth cause of action because Section 1681m does not
 26
      provide a private right of action. See Phillips v. New Century Financial Corp., No.
 27   SACV05-0692DOC(RNBX), 2005 WL 3828735, at *4 (C.D. Cal. Nov. 9, 2005).
 28
              Notice of Motion and Motion for Default Judgment Against Unified Document Services, LLC
                                                       -7-
Case 8:19-cv-01257-JFW-PJW Document 64 Filed 01/13/20 Page 13 of 19 Page ID #:504




  1   must establish that a defendant’s violation was willful. 15 U.S.C. § 1681n(a), et seq.
  2   Therefore, to state a prima facie case for a violation of Section 1681b(f), a plaintiff
  3   must allege that the defendant: (1) obtained a consumer report, (2) absent any
  4   permissible purpose, and (3) that defendant’s violation was willful. See Myers v.
  5   Bennett Law Offices, 238 F.Supp.2d 1196, 1201 (D. Nev. 2002); see also 15 U.S.C.
  6   § 1681b(f), et seq. However, “[a] plaintiff need allege only facts giving rise to a
  7   reasonable inference that the defendant obtained his or her credit report in violation
  8   of § 1681b(f)(1) to meet their burden of pleading.” Nayab, 942 F.3d at 493. A
  9   plaintiff is not required to allege that actual improper use. Id. (“[Plaintiff] did not
 10   have the burden of pleading Capital One’s actual unauthorized purpose”).
 11         Here, Plaintiff’s factual allegations demonstrate that UDS violated the FCRA
 12   by obtaining his consumer report absent any permissible purpose. Plaintiff pleaded
 13   that UDS obtained his consumer report for the express purpose of soliciting him to
 14   purchase its document preparation services. (Compl. ¶¶ 87, 90, 91.) That is,
 15   Plaintiff alleged that UDS used his consumer report to solicit him, via direct
 16   mailing, to purchase its fee-based document preparation services. (Compl. ¶ 91.)
 17   Plaintiff received UDS’s mailer that prominently featured his student loan debt in
 18   an attempt to offer credence for its questionable business practices. (Id., Ex. A.)
 19   This is not a permissible purpose under the FCRA. Plaintiff further pleaded that
 20   UDS admits, via its own website, that it is not a financial institution, bank or lender
 21   and it does not underwrite loans. (Id. ¶ 88.) Moreover, Plaintiff alleged that he
 22   doesn’t have a relationship with UDS, has never conducted business with UDS, and
 23   never authorized UDS to obtain his report. (Id. ¶ 86.) Collectively, these allegations
 24   sufficiently state a claim for a willful violation of Section 1681b(f). Therefore,
 25   Plaintiff is entitled to default judgment against UDS with respect to his fourth cause
 26   of action.
 27
 28
               Notice of Motion and Motion for Default Judgment Against Unified Document Services, LLC
                                                        -8-
Case 8:19-cv-01257-JFW-PJW Document 64 Filed 01/13/20 Page 14 of 19 Page ID #:505




  1                3.      The sum of money at stake is reasonable.
  2         For the fourth Eitel factor, “the court must consider the amount of money at
  3   stake in the relation to the seriousness of the Defendant’s conduct.” PepsiCo, Inc.,
  4   238 F.Supp.2d at 1176. Ordinarily, a “plaintiff seeking default judgment is
  5   ‘required to prove all damages sought in the complaint.’” Medici Textile, Inc. v.
  6   Mystique Apparel Group Inc., Case No. CV 18-8428 FMO (MAAx), 2019 WL
  7   3099679, *3 (C.D. Cal. Apr. 8, 2019). However, where a plaintiff seeks “to recover
  8   statutory damages, actual damages need not be proven.” Id. And the court “has
  9   wide discretion in determining the amount of statutory damages to be awarded[.]’”
 10   Id.
 11         Under the FCRA, the Court may award statutory damages ranging between
 12   $100 to $1,000 per violation as well as costs and attorneys’ fees. See 15 U.S.C. §
 13   1681n(a). Further, in the context of default judgments, courts have found the
 14   FCRA’s maximum statutory damages ($1,000 per violation) to be reasonable. See
 15   Ebueng v. Credit One Bank, N.A., Case No. EDCV-17-01991-MWF (ASx), 2018
 16   WL 6010355, at *4 (C.D. Cal. Feb. 20, 2018) (awarding $1,000 in default damages
 17   for a violation of the FCRA along with costs and attorneys’ fees); see also Zaby v.
 18   Perfection Collection, LLC, Case No. 2:19-cv-00539-RFB-DJA, 2019 WL
 19   5067184, *2 (D. Nev. Oct. 9, 2019) (awarding $1,000 in default damages for a
 20   FCRA violation along with costs and attorneys’ fees).
 21         Here, Plaintiff seeks damages in the sum of $1,000. Again, Plaintiff’s well-
 22   pleaded allegations establish that UDS willfully violated the FCRA by procuring
 23   Plaintiff’s consumer report absent any permissible purpose. Consequently, Plaintiff
 24   seeks the maximum statutory damages for UDS’s violation of the FCRA, or $1,000.
 25   Additionally, pursuant to L.R. 55-3, Plaintiff requests $300 in attorneys’ fees.
 26   Given UDS’s blatant violation of the Act, the sum of damages is reasonable, and
 27
 28
              Notice of Motion and Motion for Default Judgment Against Unified Document Services, LLC
                                                       -9-
Case 8:19-cv-01257-JFW-PJW Document 64 Filed 01/13/20 Page 15 of 19 Page ID #:506




  1   this factor also argues in favor of approval.
  2                 4.      UDS failed to appear, as such, no dispute concerning
  3                         material facts exists.
  4         “The fifth Eitel factor considers the possibility of dispute as to any material
  5   facts in the case.” PepsiCo, Inc., 238 F.Supp.2d at 1177. Courts repeatedly find that
  6   no genuine dispute of material facts exists when a defendant fails to appear and
  7   answer. See id. (“Upon entry of default, all well-pleaded facts in the complaint are
  8   taken as true, except those relating to damages. . . . Accordingly, no genuine dispute
  9   of material facts would preclude granting Plaintiffs' motion.”); see also Landstar
 10   Ranger, Inc., 725 F. Supp. 2d at 922 (“Since Landstar has supported its claims with
 11   ample evidence, and defendant has made no attempt to challenge the accuracy of
 12   the allegations in the complaint, no factual disputes exist that preclude the entry of
 13   default judgment.”); Elektra Entertainment Group Inc., 226 F.R.D. at 393
 14   (“Because all allegations in a well-pleaded complaint are taken as true after the
 15   court clerk enters default judgment, there is no likelihood that any genuine issue of
 16   material fact exists.”).
 17         Here, UDS has failed to appear, answer, or otherwise respond. As such, all
 18   factual allegations are taken as true except those relating to damages. Moreover, as
 19   explained above, Plaintiff’s well-pleaded allegations sufficiently state a claim for
 20   relief for a violation of the FCRA. And UDS’s refusal to appear and challenge the
 21   allegations leaves no possibility of a genuine issue of material fact to consider. As
 22   such, this factor argues in favor of default.
 23                 5.       UDS’s default was not the result of excusable neglect.
 24         The sixth Eitel factor “considers whether a defendant's default may have
 25   resulted from excusable neglect.” Vogel, 992 F.Supp.2d at 1013. This factor
 26   militates in favor of approval when a defendant is served and refuses to appear. See
 27
 28
               Notice of Motion and Motion for Default Judgment Against Unified Document Services, LLC
                                                       - 10 -
Case 8:19-cv-01257-JFW-PJW Document 64 Filed 01/13/20 Page 16 of 19 Page ID #:507




  1   Wecosign, Inc. v. IFG Holdings, Inc., 845 F.Supp.2d 1072, 1082 (C.D. Cal 2012)
  2   (“This factor favors default judgment when the defendant has been properly served
  3   or the Plaintiff demonstrates that the defendant is aware of the lawsuit.”); see also
  4   Ibarra v. Hernandez, Case No. CV 15-6169 DMG (ASx), 2016 WL 8849021, at *3
  5   (C.D. Cal. Jan. 15, 2016) (“There is no indication that Defendants' failure to answer
  6   is due to excusable neglect. Both have been served and neither have answered.”);
  7   see also Joe Hand Prod., Inc. v. Behari, No. 2:12–cv–1522 KJM AC, 2013 WL
  8   1129311, at *5 (E.D. Cal. Mar. 18, 2013) (“Despite ample notice of this lawsuit and
  9   plaintiff's intention to seek a default judgment, defendant has not appeared in this
 10   action to date. Thus, the record suggests that defendant has chosen not to defend
 11   this action, and not that the default resulted from any excusable neglect.”).
 12         UDS was timely served with a copy of the summons and complaint. (See
 13   Dkt. 45.) Plaintiff also made multiple attempts to serve UDS at its place of business.
 14   (See Dkt. 32.) Furthermore, Plaintiff served notice of the request for default upon
 15   UDS. (See Dkt. 55-3.) Taken together, it is clear that UDS had ample notice of this
 16   lawsuit and voluntarily chose not to defend itself. Therefore, UDS’s failure to
 17   respond is not the product of excusable neglect.
 18                6.      UDS’s refusal to appear or respond renders a decision on the
 19                        merits effectively impossible.
 20         Finally, the seventh Eitel factor requires the Court to consider the strong
 21   preference for deciding cases on the merits. PepsiCo, Inc., 238 F.Supp.2d at 1177.
 22   “However, the mere existence of Fed.R.Civ.P. 55(b) indicates that ‘this preference,
 23   standing alone, is not dispositive.’” Id. (citation omitted). Moreover, courts repeated
 24   find that a defendant’s refusal to appear “makes a decision on the merits
 25   impractical, if not impossible.” Id.; see also Design Collection, Inc. v. Unlimited
 26   Avenues, Inc., Case No. CV 18-2481 FMO (JCx), 2019 WL 988679, at *4 (C.D.
 27
 28
              Notice of Motion and Motion for Default Judgment Against Unified Document Services, LLC
                                                      - 11 -
Case 8:19-cv-01257-JFW-PJW Document 64 Filed 01/13/20 Page 17 of 19 Page ID #:508




  1   Cal. Jan. 18, 2019) (same); see also WecoSign, Inc., 845 F.Supp.2d at 1083 (“where
  2   a defendant fails to appear and respond as occurred here, a decision on the merits is
  3   impossible and default judgment is appropriate.”).
  4         Here, UDS was timely served and failed to respond. Moreover, UDS’s
  5   refusal to appear and respond renders a decision on the merits essentially
  6   impossible. Consequently, Plaintiff now seeks a default judgment. And this factor
  7   also weighs in favor of default.
  8   IV.   CONCLUSION
  9         UDS was properly served with the Complaint and Summons and simply
 10   chose to ignore this lawsuit and refused to defend itself against the well-pleaded
 11   allegations. Therefore, Plaintiff respectfully requests that the Court enter default
 12   judgment in his favor and award such additional relief as it deems necessary,
 13   reasonable, and just.
 14
 15                                                 Respectfully submitted,
 16
 17   Dated: January 13, 2020                       Bryce Abbink, individually and on behalf of
                                                    all others similarly situated,
 18
 19                                         By:      /s/ Taylor T. Smith
                                                    One of Plaintiff’s Attorneys
 20
 21                                                 Aaron D. Aftergood (239853)
                                                      aaron@aftergoodesq.com
 22                                                 THE AFTERGOOD LAW FIRM
                                                    1880 Century Park East, Suite 200
 23                                                 Los Angeles, CA 90067
                                                    Telephone: (310) 550-5221
 24                                                 Facsimile: (310) 496-2840

 25                                                 Taylor T. Smith (admitted pro hac vice)
                                                      tsmith@woodrowpeluso.com
 26                                                 WOODROW & PELUSO, LLC
                                                    3900 East Mexico Avenue, Suite 300
 27                                                 Denver, Colorado 80210

 28
              Notice of Motion and Motion for Default Judgment Against Unified Document Services, LLC
                                                      - 12 -
Case 8:19-cv-01257-JFW-PJW Document 64 Filed 01/13/20 Page 18 of 19 Page ID #:509



                                                   Telephone: (720) 213-0675
  1                                                Facsimile: (303) 927-0809
  2                                                Attorneys for Plaintiff and the Classes
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
             Notice of Motion and Motion for Default Judgment Against Unified Document Services, LLC
                                                     - 13 -
Case 8:19-cv-01257-JFW-PJW Document 64 Filed 01/13/20 Page 19 of 19 Page ID #:510




  1                                CERTIFICATE OF SERVICE
  2         The undersigned hereby certifies that a true and correct copy of the above
  3   titled document was served upon counsel of record by filing such papers via the
  4   Court’s ECF system on January 13, 2020.
  5                                                 /s/ Taylor T. Smith
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
              Notice of Motion and Motion for Default Judgment Against Unified Document Services, LLC
                                                      - 14 -
